The defendant was found guilty by a District Court judge of operating an uninsured motor vehicle (G. L. c. 90, § 34J). It was stipulated, among other facts, that at the time of the offense the defendant was a resident of Rhode Island and that her motor vehicle was registered in Rhode Island. Neither the defendant nor the owner of the motor vehicle had operated the vehicle in Massachusetts for more than 30 days in the aggregate in any one year.
The vehicle was exempt from Massachusetts insurance requirements under G. L. c. 90, § 3. See Jenkins v. North Shore Dye House, Inc., 277 Mass. 440, 443-444 (1931); Knapp v. Amero, 298 Mass. 517, 521-522 (1937); Van Dresser v. Firlings, 305 Mass. 51, 52 (1940); Knowles v. Cashman, 305 Mass. 56, 58 (1940); Malloy v. Newman, 310 Mass. 269, 271-272 (1941). Reciprocal privileges were granted by Rhode Island to Massachusetts motorists. See G. L. c. 90, § 3, first par.
The Commonwealth has filed a motion confessing error. The prosecutor deserves commendation. See Commonwealth v. Williams, 19 Mass. App. Ct. 915, 916 (1984).

Judgment reversed.


Finding set aside.


Judgment for the defendant.